DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 and 9/8/2021, were filed before the mailing of the Allowability Notice.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
a three-dimensional space”, to fix the apparent typo.

The application has been amended as follows: 
Claim 1. (Currently Amended) A control apparatus comprising: one or more hardware processors; and one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the one or more programs including instructions for: detecting a touch operation on a display surface of a display device displaying a virtual-viewpoint image which corresponds to a position of a virtual viewpoint and a direction of view from the virtual viewpoint and is generated based on image data obtained by a plurality of image capturing apparatuses; changing, in a first case where a first number of coordinates are concurrently specified with the touch operation, the position of the virtual viewpoint and the direction of view from the virtual viewpoint from a predetermined position of a virtual viewpoint and a predetermined direction of view from a virtual viewpoint in accordance with the touch operation for a sliding in a predetermined direction based on variation of the first number of coordinates; and changing, in the second case where a second number of coordinates are concurrently specified with the touch operation, the position of the virtual viewpoint from the same predetermined position of the virtual viewpoint without the direction of view from the virtual viewpoint being varied from the same predetermined direction of view from the virtual viewpoint in accordance with the .

Claim 7. (Currently Amended) The control apparatus according to any of Claims 1, wherein, in the second case, the virtual viewpoint and a predetermined position to which the virtual viewpoint is directed are changed by linearly moving the position of the virtual viewpoint in a three-dimensional space in accordance with the touch operation for a sliding in a predetermined direction.

Claim 15. (Currently Amended)  A control method comprising: detecting a touch operation on a display surface of a display device displaying a virtual-viewpoint image which corresponds to a position of a virtual viewpoint and a direction of view from the virtual viewpoint in a three dimensional space and is generated based on image data obtained by a plurality of image capturing apparatuses; changing, in a first case where a first number of coordinates are concurrently specified with the touch operation, the position of the virtual viewpoint and the direction of view from the virtual viewpoint from a predetermined position of a virtual viewpoint and a predetermined direction of view from a virtual viewpoint in accordance with the touch operation for a sliding in a predetermined direction based on variation of the first number of coordinates; and changing, in a second case where a second number of coordinates are concurrently specified with the touch operation, the position of the virtual viewpoint from the same predetermined position of the virtual viewpoint without the direction of view from the .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Moore et al. (US 20130321402 A1, published: 12/5/2013), Doh et al. (US 20180205925 A1, filed: 7/7/2016), and Shinohara (US 20180359462 A1, filed: 5/13/2016), does not expressly teach or render obvious the invention as recited in independent claims 1, 14, 15, and 16.
In accordance with an exhaustive search and consideration, including that consideration to the applicant's parent application, 16/576,540, which this application claims benefit to [Instant, 0000], this application is hereby allowed. The previous art does not teach two cases with two numbers of coordinates that can be changed in the manner of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145